Citation Nr: 0637831	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-05 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

5.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus.

6.  Entitlement to special monthly compensation (SMC) at the 
"L" rate, independent of blindness, based on the need for 
aid and attendance.

7.  Entitlement to "R" rate SMC based on the need for aid 
and attendance.

8.  Entitlement to "R2" higher level care rate SMC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a co-worker


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement  to aid and attendance SMC ("L" 
rate) independent of blindness, entitlement to "R" rate aid 
and attendance SMC, entitlement to "R2" higher level care 
rate SMC, and the inextricably intertwined claims for 
entitlement to service connection for hypertension and a 
gastrointestinal disability, to include as secondary to 
service-connected diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran's PTSD is manifested by depression, anxiety, 
auditory hallucinations, nightmares, sleep impairment, panic 
attacks, irritability, and anger, with assigned GAF scores of 
between 55 and 70, and has not been shown by competent 
clinical evidence to be more than mild to moderate in 
severity.

2.  The competent clinical evidence of record demonstrates 
that the veteran's post-traumatic headaches are manifested by 
occasional phonophobia and daily attacks controlled by rest 
and medication.

3.  The competent clinical evidence of record demonstrates 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation of 30 percent, but no 
higher, for post-traumatic headaches, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006). 

3.  The criteria for an evaluation in excess of 40 percent 
evaluation for diabetes, mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claims for increased 
evaluations for PTSD, post- traumatic headaches, and diabetes 
mellitus, because the May 2002 rating decision granted the 
veteran's claims, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the May 
2002 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The December 2002 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for migraine 
headaches, PTSD, and diabetes mellitus, and included a 
description of the rating formulas under those diagnostic 
codes.  The appellant was thus informed of what was needed to 
achieve higher evaluations for the service-connected 
disabilities on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.   Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, headaches, and 
a diabetes mellitus, type 2 disability, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

1.  Headaches

The veteran's post-traumatic headaches disability is rated by 
analogy to migraines and is currently evaluated at 10 percent 
under Diagnostic Code 8100.  That Code section provides for a 
10 percent evaluation where the evidence demonstrates that 
there are characteristic prostrating attacks averaging one in 
2 months over last several months.  A 30 percent evaluation 
is assigned where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006). 

The Board has reviewed the evidence of record and, for the 
reasons discussed below, finds support for the next-higher 30 
percent evaluation under Diagnostic Code 8100.

Again, to be entitled to the next-higher 30 percent 
evaluation under Diagnostic Code 8100, the evidence must 
demonstrate prostrating attacks occurring on an average of 
once per month over the last several months.  In this case, 
the veteran, during, his July 2006 videoconference hearing, 
testified that he experienced headaches daily and that at 
least three times a week he experienced severe headaches.  He 
also reported that in order to relieve the headaches he took 
800 milligrams of Ibuprofen and sometimes had to lie down.  
The veteran's testimony during his hearing is indeed 
supported by the clinical evidence of record.  In this 
regard, a November 2002 record reflects that the veteran 
reported experiencing headaches daily.  Likewise, on VA 
examination in November 2001, the veteran reported that he 
experienced headaches two to three times per week.  He also 
rated the intensity of such headaches as a six or seven on a 
pain scale of 10.  He further indicated that he was able to 
go about his daily business with his headaches and that he 
did not experience any neurological changes, nausea or 
vomiting, or photophobia with his headaches.  However, he did 
indicate that he experienced phonophobia with bad headaches.  
The examiners impression of the veteran's condition was 
chronic daily headaches with episodes of more severe 
headaches two to three times per week.  

In weighing the clinical evidence of record, the Board finds 
that the veteran's disability picture, particularly the 
findings that the veteran experiences episodes that are 
severe at least three times per week, that are resolved by 
Ibuprofen and lying down, more nearly approximate the 
criteria for a 30 percent evaluation than the criteria for 
the currently assigned 10 percent evaluation.  The Board 
finds that a 50 percent evaluation is not warranted at this 
time as the record does not demonstrate that the veteran's 
headaches are completely prostrating and that prolonged 
attacks are productive of severe economic inadaptability.  In 
this regard, as noted above, the veteran has indicated that 
he must lie down sometimes to relieve his headaches.  
However, he has also indicated that he was able to go about 
his daily business with his headaches.  

Therefore, based on the above-referenced clinical evidence, 
the Board finds that the veteran is entitled to a 30 percent 
evaluation, but no higher for his service-connected post-
traumatic headaches.

2.  Diabetes Mellitus

The veteran's diabetes mellitus is currently assigned a 40 
percent evaluation under 38 C.F.R. § 4.120, Diagnostic Code 
7913.  Under this code, a 40 percent evaluation is assigned 
when diabetes mellitus requires the use of insulin, a 
restricted diet, and regulation of activities.  The next 
higher, 60 percent rating is assigned when the condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

The Board, after a review of the evidence of record, finds 
that the veteran's diabetes mellitus is no more than 40 
percent disabling.  In this regard, the record demonstrates 
that the veteran's diabetes mellitus has not been well 
controlled.  For example, in February 2002 one examination 
report indicated that his diabetes was difficult to control.  
Similarly, in September 2003 and January 2004, examiners 
reported that the veteran had suboptimal control and that he 
had a suboptimal regimen.  In terms of treatment for 
diabetes, the veteran, on VA examination in November 2001 
reported that he took insulin two times per day and also took 
Glyburide and Metformin.  He also reported that he had not 
been hospitalized due to episodes of ketoacidosis or 
hyperglycemia, that he had been recommended a 2000 calorie 
ADA diet that he found difficult to follow, and had decreased 
his activities due to his diabetic neuropathy.  The veteran 
further reported that he saw his diabetic doctor every two 
months.  However, the Board notes that on VA examination in 
January 2004, the veteran reported that he had been seeing 
his doctor approximately weekly for diabetes control, as well 
as for attempts at modifying his diet and exercise regimen to 
achieve weight control.

In weighing the clinical evidence of record, the Board finds 
that although the record demonstrates that the veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities, and as discussed below, has 
resulting complications, there is no evidence that the 
veteran has experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year.  Such symptomatology is required to satisfy the 
criteria for the next highest, 60 percent evaluation.  
Therefore, based on the above findings, the Board concludes 
that the veteran's current diabetes mellitus symptomology 
more nearly approximates the currently assigned 40 percent 
evaluation.  Accordingly, an evaluation in excess of 40 
percent for diabetes mellitus, type 2 is not warranted.

As noted above, compensable complications of diabetes will be 
rated separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2006).  In this case, the record demonstrates that the 
veteran has experiences erectile dysfunction, bilateral 
peripheral neuropathy, as well as renal dysfunction 
(including the presence proteinuria and microalbuminuria) as 
a result of his service-connected diabetes mellitus.  
However, the record demonstrates that he is already in 
receipt of separate, compensable evaluations for these 
disabilities. 

In conclusion, although the veteran asserts that his diabetes 
mellitus has increased in severity, the Board finds that the 
clinical findings of record are of greater probative value 
than the veteran's statements regarding the severity of his 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for diabetes mellitus.

3.  PTSD

The veteran's PTSD is currently assigned a 10 percent 
evaluation under 38 C.F.R. §4.130, Diagnostic Code 9411 
(2005).  Under this Code a 10 percent evaluation is warranted 
when the evidence demonstrates that the veteran experiences 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or other symptoms controlled by 
continuous medication.  In order to assign the next higher 30 
percent rating, the record must show that the veteran 
experiences occasional decrease in work efficiency and 
intermittent inability to perform an occupational tasks, 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  

The Board, after a review of the clinical evidence, concludes 
that such findings are contained in the record.  In this 
regard, the record demonstrates that the veteran's mental 
health has been evaluated numerous occasions between 2000 and 
2005, including for treatment and for compensation purpose  
During this time, the veteran was oriented to person, place 
and time, his speech was within regular rate, rhythm, and 
volume, he had a normal affect, and he was neatly dressed and 
well-groomed.  Examiners also indicated that the veteran had 
logical, sequential, and goal directed thought processes, 
fair to good judgment, and fair to good insight (except on 
one occasion when an examiner indicated that the veteran had 
poor judgment).  The record also demonstrates that the 
veteran, who has been married since 1968, indicated that his 
marriage was stable and other than his wife, he did not have 
any close friends.  He has also reported that he had two 
children, received a B.A. degree in 1991, and was employed as 
a Veterans Service Officer at a VA Regional Office.

However, during this time the veteran also suffered from 
depression, anxiety, auditory hallucinations, nightmares, 
sleep impairment, panic attacks, irritability, and anger.  He 
also reported that he had suicidal thoughts, but no plans.  
Specifically, in April 2000, the veteran also indicated that 
he had survivor's guilt and was preoccupied with death.  His 
examiner reported that the veteran was emotionally numb and 
detached and experienced anhedonia.  Additionally, in July 
2000, the examiner indicated that the veteran had severe PTSD 
and depression and that he had an extremely negative self 
image, was highly self conscious in social situations, felt 
alienated, was extremely pessimistic, and had difficulty 
relaxing.  Further, in February 2001 and November 2001, the 
veteran reported he had obsessive thoughts of death and 
washed his hands 10-12 times per day and checked his doors 
two to three times a night.  

The record further establishes that between 2000 and 2005, 
the veteran had GAF scores ranging between 55 and 70, with 
the majority of the scores being 65 since 2002.  The Board 
notes that these reported GAF scores reflect mild to moderate 
symptomology.

The Board finds that the clinical findings outlined above, 
and the veteran's GAF scores that range from 55 to 70, 
demonstrate no more than mild to moderate to symptoms, and 
reflect an overall disability picture that is corresponds to 
a 30 percent evaluation.  The Board finds that an evaluation 
greater than 30 percent is not warranted at this time, as the 
record does not show that the veteran experiences reduced 
reliability and productivity due to symptoms of PTSD such as 
a flattened affect, circumstantial, circumulatory, or 
stereotyped speech, impaired judgment, impaired long and 
short term memory, impaired abstract thinking.  Additionally, 
the record does not demonstrate that the veteran has 
difficulty establishing and maintaining effective work and 
social relationships such that he experiences reduced 
reliability and productivity.  Indeed, during his July 2006 
videoconference hearing, the veteran testified that while at 
work in his office, he did not feel that his PTSD symptoms 
had caused him to overreact to situations involving other 
veteran's and that he always met challenges as they needed to 
have been met.  Moreover, the veteran's reported GAF scores, 
particularly the score of 65 which has been consistently 
reported since 2002, is not reflective of serious or major 
impairment in communication or judgment, thinking or mood, 
nor an inability to function in almost all areas.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased rating of 30 percent, but no 
higher.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for headaches is granted, subject to the regulations 
governing payment of monetary benefits.

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus is denied.

Entitlement to an initial evaluation of 30 percent, but no 
higher, for PTSD is granted, subject to the regulations 
governing payment of monetary benefits.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The veteran asserts that service connection is warranted for 
hypertension as well as a gastrointestinal disability.  He 
contends that both of these conditions were caused by his 
service-connected diabetes mellitus.  The record reflects 
that the veteran has been diagnosed with hypertension and 
currently takes medication for acid reflux.  However, the 
record does not demonstrate that the veteran has been 
afforded a VA clinical examination to determine the nature 
and etiology of his hypertension and gastrointestinal 
disability.  Such would be useful in the de novo adjudication 
of the veteran's claim.

The veteran also has claims for entitlement to SMC at the 
"L" rate, independent of blindness, based on the need for 
aid and attendance, entitlement to "R" rate SMC based on 
the need for aid and attendance, and entitlement to "R2" 
higher level care rate SMC.  However, the record does not 
demonstrate that the veteran has been afforded a VA aid and 
attendance examination in this regard.  The Board finds that 
such a clinical opinion is warranted in order to adjudicate 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
as well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for 
hypertension and a gastrointestinal 
disability, as well as his claims for 
entitlement to aid and attendance SMC 
("L" rate) independent of blindness, 
entitlement to "R" rate aid and 
attendance SMC, and entitlement to "R2" 
higher level care rate SM, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claims.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his hypertension 
and gastrointestinal disability since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his hypertension and 
gastrointestinal disabilities.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current hypertension and gastrointestinal 
disabilities are etiologically related to 
his service-connected diabetes mellitus, 
or any other incident in the veteran's 
military service.  

All necessary tests should be performed.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study.  The rationale for 
any opinion expressed should be set 
forth.

4.  Following completion of the above, 
review the evidence and determine whether 
the veteran's service connection claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

5.  After the veteran has been given the 
appropriate period to respond, he should 
then be scheduled for a VA examination 
for Housebound Status or Permanent Need 
for Regular Aid and Attendance to 
determine whether his service-connected 
disabilities alone, other than 
blindness, render him so helpless that 
he is in need of regular aid and 
attendance.  

Considering only the veteran's service-
connected disabilities, other than 
blindness, the examiner must answer each 
of the following:
                
(a)  Due to the service-connected 
disabilities alone, other than blindness, 
is the veteran unable to dress or undress 
himself?
                
(b) Due to the service-connected 
disorders alone, other than blindness, is 
the veteran able to keep himself 
ordinarily clean and presentable?
                
(c) Due to the service-connected 
disorders alone, other than blindness, is 
the veteran unable to attend to the wants 
of nature?

(d) Due to the service-connected 
disorders alone, other than blindness, is 
there incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his daily 
environment?

All necessary tests should be performed.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study.  The rationale for 
any opinion expressed should be set 
forth.

5.  Thereafter, review the evidence and 
determine whether the veteran's claims 
for entitlement to SMC at the "L" rate 
based on the need for aid and attendance 
independent of blindness, entitlement to 
"R" rate SMC based on the need for aid 
and attendance, and entitlement to "R2" 
higher level care rate SMC, may be 
granted.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


